DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.  Claims 1-2, 6-12 and 16-20 are pending.  Claims 3 – 5 and 13 – 15 have been cancelled.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 2018/0012242 A1) in view of Dettinger et al. (US 2016/0098538 A1).
Re claims 1, 11:
1. Phan teaches an agent apparatus (Phan, Abstract) comprising:
an interface configured to obtain fitness data from a user device (Phan, [0040], “sensor”; fig. 2A, “Training Data Collector”) and training instruction data from a coach device of a personal coach (Phan, [0029], “wellness plan may comprise … an exercise aspect (i.e., exercise recommended) … ”; [0029], “A wellness manager may define/design a wellness plan for an individual. Examples of different types of wellness managers include, but are not limited to, the following: doctors, physicians, nurses, physical therapists, trainers, family members, coaches, etc.”; [0030], “an individual may follow a wellness plan defined by a physician or a physical therapist”; fig. 2B, 40, 420, A wellness Manger (i.e., trainer, coach, physician … etc.) is a person coach); and 
artificial intelligence circuitry (Phan, [0077]; [0125]) configured to 
train a machine learning algorithm using fitness data of different users performing the same fitness training and the training instruction data as input (Phan, fig. 11B; [0022], “training a statistical machine learning model for use in determining user satisfaction”; [0046], “the satisfaction determination system 200 is configured to: (1) collect training data from multiple users participating in one or more wellness plans, and (2) based on the collected training data, train a statistical machine learning model ("statistical model") for use in determining user satisfaction with a wellness plan”; [0091], “performs a computation appropriate/suitable for a machine learning algorithm being applied, and outputs satisfaction determination information 540 for the user 30. The satisfaction determination information 540 comprises a determination of user satisfaction of the user 30 with a wellness plan and/or specific aspects of the wellness plan”; [0121], “collect training data from a plurality of users. The collected training data comprises ground-truth user satisfaction data indicative of one or more satisfaction levels of one or more users with a wellness plan”), 
generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”), and 
provide an artificial coach based on the trained machine learning algorithm and the trained artificial neural network (Phan, [0077]; [0093]; [0125]), wherein the artificial coach is configured to 
receive the fitness data (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”) and the training instruction data as input (Phan, fig. 2B; fig. 9, “Recommendation Engine”; fig. 11A, 806; [0109]), 
automatically detect physical activity of the user (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”),
execute a training program (Phan, [0053], the sensor device collects data in real-time based on a wellness plan or recommendation), including training instruction provided to the user device (Phan, [0030], “The wellness plan may include instructions that the individual should follow”; [0108], “a corrective actionable recommendation 590 comprises a recommendation for the user 30 to participate in a different wellness plan”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”; [0102], “Examples of different types of corrective actionable recommendations 590”), in response to detecting the physical activity of the user (Phan, [0046]; [00846]; fig. 2B, 30 - “USER”; 250 – “Data COLLECTOR”; [0053], “the data collector 250 is configured to collect data from a user 30 participating in a wellness plan 420. The wellness manager may define/design a wellness plan for an individual. Examples of different types of wellness managers include, but are not limited to, the following: doctors, physicians, nurses, physical therapists, trainers, family members, coaches, etc.”; [0030], “an individual may follow a wellness plan defined by a physician or a physical therapist”; fig. 2B, 40, 420, A wellness Manger (i.e., trainer, coach, physician … etc.) is a person coach),
output training instruction data from the artificial coach (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”)
provide a personalized fitness beacon to the user device, wherein an instruction stored in the fitness beacon is output (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”; [0040], “configured to exchange data with one or more devices ( e.g., over a connection such as WiFi, or a cellular data connection)”; wellness plans / programs transmitted using WiFi and Cellular Data are fitness beacons), and
notify the coach device based on the fitness data of the user (Phan teaches a system determine whether a user meet/achieve certain thresholds defined in a wellness plan (e.g., a specific number of steps to walk per day) (Phan, [0033]).  A software user interface comprises a webpage that allows a user to pre-program one or more alert settings. For example, the webpage may comprise a textbox for receiving a pre-programmed threshold value (Phan, [0098])).

11. Phan teaches an agent method (Phan, Abstract), comprising: 
wellness manager may define/design a wellness plan for an individual. Examples of different types of wellness managers include, but are not limited to, the following: doctors, physicians, nurses, physical therapists, trainers, family members, coaches, etc.”; [0030], “an individual may follow a wellness plan defined by a physician or a physical therapist”; fig. 2B, 40, 420, A wellness Manger (i.e., trainer, coach, physician … etc.) is a person coach)
training a machine learning algorithm using fitness data of different users performing the same fitness training and the training instruction data as input (Phan, fig. 11B; [0022], “training a statistical machine learning model for use in determining user satisfaction”; [0046], “the satisfaction determination system 200 is configured to: (1) collect training data from multiple users participating in one or more wellness plans, and (2) based on the collected training data, train a statistical machine learning model ("statistical model") for use in determining user satisfaction with a wellness plan”; [0091], “performs a computation appropriate/suitable for a machine learning algorithm being applied, and outputs satisfaction determination information 540 for the user 30. The satisfaction determination information 540 comprises a determination of user satisfaction of the user 30 with a wellness plan and/or specific aspects of the wellness plan”; [0121], “collect training data from a plurality of users. The collected training data comprises ground-truth user satisfaction data indicative of one or more satisfaction levels of one or more users with a wellness plan”); 
training an artificial neural network, wherein the artificial neural network is trained based on exercise instructions represented by the training instruction data and a progress in a fitness of a user represented by the fitness data (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; [0048], “monitoring to keep track of the progress of the user”; [0051], “the satisfaction determination training engine 265 is configured to train, based on the collected training data, a statistical model for mapping performance-related and/or social/context-related data to ground-truth user satisfaction data”; [0046], two different operating phases--a training phase and a determination phase … in the training generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”); and 
providing an artificial coach based on the trained machine learning algorithm and the trained artificial neural network (Phan, [0077]; [0093]; [0125]), wherein providing the artificial coach includes 
receiving the fitness data (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”) and the training instruction data as input (Phan, fig. 2B; fig. 9, “Recommendation Engine”; fig. 11A, 806; [0109]);
automatically detecting physical activity of the user (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”);
executing a training program (Phan, [0053], the sensor device collects data in real-time based on a wellness plan or recommendation), including training instruction provided to the user device (Phan, [0030], “The wellness plan may include instructions that the individual should follow”; [0108], “a corrective actionable recommendation 590 comprises a recommendation for the user 30 to participate in a different wellness plan”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”; [0102], “Examples of different types of corrective actionable recommendations 590”), in response to detecting the physical activity of the user (Phan, [0046]; [00846]; fig. 2B, 30 - “USER”; 250 – “Data COLLECTOR”; [0053], “the data collector 250 is configured to collect data from a user 30 participating in a wellness plan 420. The collected data comprises performance- related data (e.g., raw sensor data captured by sensors) … medical health records, measurable physical activity ( e.g., data indicative of a number of steps taken, time spent sleeping, etc.) … ”; [0029]; in response to the Data Collected in (250), a Personalized Corrective Recommendation Engine (270 and fig. 9) generates or refines the Wellness Plan (See fig. 2B, 420 - “Wellness Plan” and [0102])), wherein the training instruction includes predetermined training instruction created by the personal coach (Phan, [0029], “A wellness manager may define/design a wellness plan for an individual. Examples of different wellness managers include, but are not limited to, the following: doctors, physicians, nurses, physical therapists, trainers, family members, coaches, etc.”; [0030], “an individual may follow a wellness plan defined by a physician or a physical therapist”; fig. 2B, 40, 420, A wellness Manger (i.e., trainer, coach, physician … etc.) is a person coach);
outputting training instruction data from the artificial coach (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”);
providing a personalized fitness beacon to the user device, wherein an instruction stored in the fitness beacon is output (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”; [0040], “configured to exchange data with one or more devices ( e.g., over a connection such as WiFi, or a cellular data connection)”; wellness plans / programs transmitted using WiFi and Cellular Data are fitness beacons); and 
notifying the coach device based on the fitness data of the user (Phan teaches a system determine whether a user meet/achieve certain thresholds defined in a wellness plan (e.g., a specific number of steps to walk per day) (Phan, [0033]).  A software user interface comprises a webpage that allows a user to pre-program one or more alert settings. For example, the webpage may comprise a textbox for receiving a pre-programmed threshold value (Phan, [0098])).

Phan teaches a system determine whether a user meet/achieve certain thresholds defined in a wellness plan (e.g., a specific number of steps to walk per day) (Phan, [0033]).  A software user interface comprises a webpage that allows a user to pre-program one or more alert settings. For example, the webpage may comprise a textbox for receiving a pre-programmed threshold value (Phan, [0098]).  Phan doesn’t explicitly disclose providing an alert based on an exception; wherein the exception includes the user’s heart rate being above a predetermined threshold.  

includes alerts (e.g., provided responsive to a monitored metric exceeding a threshold value)”; [0032], “assume that the observation threshold in question relates to the patient's heart rate and that the patient's heart rate is currently above the threshold rate. Upon detecting the patient's heart rate exceeds the threshold, the mobile device could instruct the patient to sit and rest”).  Therefore, in view of Dettinger, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention described in Phan, by providing an alert based on heart rate threshold as taught by Dettinger, in order to instruct a user to sit and rest to recover from a unhealthy medical conditions such as an elevated health rate (Dettinger, [0031]).  

Phan teaches a plan/ program outlining a set of actions/activities that an individual should take/participate in to improve and/or maintain his/her physical wellness (e.g., a desired fitness or health goal).  Phan does not explicitly disclose provide a personalized fitness beacon to the user device, wherein an instruction stored in the fitness beacon is output in response to detection of a training event stored in the fitness beacon.  Dettinger teaches Phan’s deficiency (Dettinger, [0030], “reminders ( e.g., when a patient fails to perform an assigned task within a specified window of time)”; [0045], “could display a notification to the patient, informing the patient that his heart rate is elevated and instructing the patient to sit down and rest for a period of time”; [0074], “the treatment plan represents a set of actions that can be performed as part of the diagnosis and treatment of the detected event, and may further specify conditional logic indicating if and when each action within the treatment plan should be performed”). Therefore, in view of Dettinger, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention described in Phan, by providing actions based on a detected event as taught by Dettinger, since Dettinger states the device could reference the treatment plan to determine how to appropriately respond to the patient's current condition (Dettinger, [0031]).  And if the patient 

Phan teaches executing a training program based on the physical activity data of the user (Phan, [0046]; [00846]; fig. 2B, 30 - “USER”; 250 – “Data COLLECTOR”; [0029]; in response to the Data Collected in (250), a Personalized Corrective Recommendation Engine (270 and fig. 9) generates or refines the Wellness Plan (See fig. 2B, 420 - “Wellness Plan” and [0102])).   Phan does not explicitly disclose a training program in real time in response to detecting the physical activity of the user. 

Dettinger teaches executing a training program in real-time in response to detecting the physical activity of the user (Dettinger, [0030], “Once the monitoring devices are determined, the care platform can transmit the care plan to the application deployed on the mobile device… Examples of such information includes alerts (e.g., provided responsive to a monitored metric exceeding a threshold value), reminders ( e.g., when a patient fails to perform an assigned task within a specified window of time) … The application can record the information to the care plan and relay information to the care platform. As a result, the physician can monitor the patient's adherence to the care plan”; [0045], “The heart rate monitor device, upon detecting that the threshold condition has been satisfied, could transmit an alert to the mobile device 135, which could in tum perform an action as specified by the care plan. For example, the mobile device 135, upon receiving the alert, could display a notification to the patient, informing the patient that his heart rate is elevated and instructing the patient to sit down and rest for a period of time”).   Dettinger teaches executing a training program by notifying a patient (in real time) when the detected physical activity data satisfies some threshold conditions.  Therefore, in view of Dettinger, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention described in Phan, by executing the training program in real time based on some conditions as taught by Dettinger, since Dettinger states the device could reference the treatment plan to determine how to appropriately respond to the patient's current condition (Dettinger, [0031]).  And if the 

Re claims 2, 12:
2. The agent apparatus of claim 1, wherein the artificial intelligence circuitry is further configured to provide a training plan.  12. The agent method of claim 11, further comprising providing a training plan (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”). 

Re claims 6, 16:
6. The agent apparatus of claim 5, wherein the training event includes at least one of: location, point of time, training exercise, fitness route, fitness program, fitness activity, weather condition, presence of person.  16. The agent method of claim 15, wherein the training event includes at least one of: location, point of time, training exercise, fitness route, fitness program, fitness activity, weather condition, presence of person (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”; [0049], “The collected training data comprises performance-related data ( e.g., raw sensor data captured by sensors) and social/context-related data ( e.g., data from online services, such as social networking sites, etc.) associated with the multiple users 30 such as, but not limited to, medical health records, measurable physical activity ( e.g., data indicative of a number of steps taken, time spent sleeping, etc.), social networking/online usage (e.g., comments posted on online forums/message boards, online purchases), contextual cues ( e.g., weather conditions, etc.), ground-truth user satisfaction (e.g., user responses to surveys inquiring about user satisfaction with a given wellness plan on a well-understood scale, such as between 1 and 5 stars), etc.”). 

Re claims 7 – 10, 17 – 20:
generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”). 

8. The agent apparatus of claim 1, wherein the artificial intelligence circuitry is further configured to determine a training progress based on the fitness data and the training instruction data.  18. The agent method of claim 11, further comprising determining a training progress based on the fitness data and the training instruction data (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; [0048], “monitoring to keep track of the progress of the user”; [0051], “the satisfaction determination training engine 265 is configured to train, based on the collected training data, a statistical model for mapping performance-related and/or social/context-related data to ground-truth user satisfaction data”; [0046], two different operating phases--a training phase and a determination phase … in the training phase, the satisfaction determination system … train a statistical machine learning model ("statistical model") … (1) collect data from a user participating in a wellness plan … selectively generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”). 

generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”). 

10. The agent apparatus of claim 1, wherein the artificial coach monitors the fitness data for determining a training status.  20. The agent method of claim 11, further comprising monitoring the fitness data for determining a training status (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; [0048], “monitoring to keep track of the progress of the user”; [0051], “the satisfaction determination training engine 265 is configured to train, based on the collected training data, a statistical model for mapping performance-related and/or social/context-related data to ground-truth user satisfaction data”; [0046], two different operating phases--a training phase and a determination phase … in the training phase, the satisfaction determination system … train a statistical machine learning model ("statistical model") … (1) collect data from a user participating in a wellness plan … selectively generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”).

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
Applicant argues:
…  that Phan and Dettinger, either individually or in combination, fail to disclose or suggest at  least the aforementioned features recited in amended independent Claim 1.
In rejecting features related to executing a training program including training instruction provided to the user device in response to detecting the physical activity of the user, p. 4 of the Office Action relies on paragraphs [0046] and [0086] of Phan noting that the data collector is configured to collect data from a user 30 participating in a wellness plan 420 and the collected data can include measurable physical activity (e.g., number of steps taken). Then, the Office Action further notes that in response to the data collected, a personalized corrective recommendation engine generates or refines the wellness plan.  However, Phan is silent to executing a training program in real time in response to detecting the physical activity of the user. For example, in paragraph [0157] of the instant application, a non-limiting example includes that during a training session, Mark goes running, and the artificial coach detects Mark's activity (running) and immediately executes the training program (e.g., HIIT training).  In contrast, paragraph [0046] of Phan simply describes a recommendation engine that 1) collects data, 2) determines a satisfaction of the user, and 3) generates or refines a wellness plan, which does not equate to executing a training program (e.g., HIIT training) in real time in response to detecting the physical activity of the user (e.g., running). As a result, Phan does not disclose or suggest "execute a training program in real time, including training instruction provided to the user device, in response to detecting the physical activity of the user, wherein the training instruction includes predetermined training instruction created by the personal coach," as now recited in amended independent claim. 1. 
The Office respectfully disagrees.  Dettinger teaches executing a training program by notifying a patient (in real time) when the detected physical activity data satisfies some threshold conditions.  (Dettinger, [0030], “Examples of such information includes alerts (e.g., provided responsive to a monitored metric exceeding a threshold value), reminders  e.g., when a patient fails to perform an assigned task within a specified window of time)”; [0045], “The heart rate monitor device, upon detecting that the threshold condition has been satisfied, could transmit an alert to the mobile device 135, which upon receiving the alert, could display a notification to the patient, informing the patient that his heart rate is elevated and instructing the patient to sit down and rest for a period of time”).   In Dettinger, the real time notifications (also alert or reminder) are provided to the user during a treatment session in response to detecting one or more physical activity.   The device could reference the treatment plan to determine how to appropriately respond to the patient's current condition (Dettinger, [0031]) to avoid some adverse effects of the exercise to the patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.